EXECUTION VERSION

EXHIBIT 10.1

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT



BY AND BETWEEN



DICK’S SPORTING GOODS, INC.



AND


SPORTSMAN’S WAREHOUSE, INC.




DATED AS OF September 28, 2019

 

 







                                                                                                                                                      

TABLE OF CONTENTS

Page

ARTICLE 1 PURCHASE AND SALE OF PURCHASED ASSETS;  PURCHASE PRICE1

1.1Agreement to Sell and
Purchase................................................................................1

1.2Calculation of Purchase
Price....................................................................................2

1.3Assumption of
Liabilities..............................................................................................2

1.4Transactions to be Effected at the
Closing.................................................................4

1.5[Intentionally
omitted.].................................................................................................5

1.6Allocation of Purchase
Price.......................................................................................5

ARTICLE 2 THE CLOSING6

2.1Closing;  Closing
Date.................................................................................................6

2.2Additional
Actions.......................................................................................................6

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER6

3.1Organization and
Qualification...................................................................................6

3.2Binding
Obligation.......................................................................................................6

3.3No Defaults or
Conflicts.............................................................................................7

3.4No Material
Contracts.................................................................................................7

3.5Employee and Labor
Matters.....................................................................................7

3.6Real
Property.............................................................................................................8

3.7Leases.........................................................................................................................8

3.8Title to Purchased Assets;
Inventory...........................................................................8

3.9Legal
Proceedings.....................................................................................................8

3.10Permits.........................................................................................................................9

3.11Brokers.........................................................................................................................9

3.12Tax
Matters.................................................................................................................9

3.13Fixed
Assets...............................................................................................................9

3.14Employee
Benefits.....................................................................................................9

3.15Compliance with
Laws.............................................................................................10

3.16Exclusivity of
Representations.................................................................................10

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER10

4.1Organization.............................................................................................................10

4.2Binding
Obligation.....................................................................................................10

4.3No Defaults or
Conflicts...........................................................................................10

4.4Legal
Proceedings...................................................................................................11

4.5Brokers.......................................................................................................................11

4.6Independent
Investigation.........................................................................................11

4.7Retail
Operations.....................................................................................................11

ARTICLE 5 COVENANTS12

5.1Conduct of the Transferred Locations Prior to the
Closing.......................................12

5.2Use of DSG Name and the Seller’s
Trademarks.....................................................12

5.3Employee
Matters...................................................................................................12

5.4Employee Benefit
Plans............................................................................................13

5.5Tax
Matters.............................................................................................................13

5.6Bulk Sales
Laws.......................................................................................................14

5.7Post-Closing
Payment.............................................................................................14



i



                                                                                                                                                      

5.8Governmental
Permits.............................................................................................14

5.9Private Label
Inventory.............................................................................................15

5.10Non-Competition;
Non-Solicitation...........................................................................15

5.11Subsequent
Closings...............................................................................................16

5.12Landlord Estoppel
Certificates.................................................................................17

5.13Confidentiality...........................................................................................................17

5.14Further
Assurances.................................................................................................17

ARTICLE 6 CONDITIONS TO CLOSING17

6.1Conditions to Obligation of the
Purchaser...............................................................17

6.2Conditions to Obligation of the
Seller.......................................................................17

6.3Mutual Conditions to
Closing...................................................................................18

ARTICLE 7 INDEMNIFICATION18

7.1Survival.......................................................................................................................18

7.2Indemnification by the Seller; Indemnification by the
Purchaser...............................18

7.3Limitations on
Indemnification..................................................................................19

7.4Indemnification Claim
Process................................................................................20

7.5Indemnification Procedures for Non-Third Party
Claims...........................................21

7.6Exclusive
Remedy...................................................................................................21

7.7Calculation of Losses;
Limitations...........................................................................22

7.8Tax Treatment of Indemnity
Payments.....................................................................22

ARTICLE 8 TERMINATION22

8.1Termination.............................................................................................................22

8.2Effect of
Termination...............................................................................................22

ARTICLE 9 MISCELLANEOUS23

9.1Expenses.................................................................................................................23

9.2Public
Announcements.............................................................................................23

9.3Amendment.............................................................................................................23

9.4Waiver.........................................................................................................................23

9.5Entire
Agreement.....................................................................................................23

9.6Headings.................................................................................................................23

9.7Notices.......................................................................................................................23

9.8Exhibits and
Schedules............................................................................................24

9.9Binding Effect;
Assignment.......................................................................................25

9.10No Third Party
Beneficiary.......................................................................................25

9.11Counterparts.............................................................................................................25

9.12Governing Law and
Jurisdiction...............................................................................25

9.13Consent to Jurisdiction and Service of
Process.......................................................25

9.14WAIVER OF JURY
TRIAL.........................................................................................25

9.15Conveyance
Taxes...................................................................................................25

9.16Specific
Performance...............................................................................................26

9.17Severability...............................................................................................................26





ii



 

Appendix A Definitions

Exhibits

Exhibit A.1Store Locations

Exhibit A.2Base Amount

Exhibit A.3Minimum Rent Chart

Exhibit BForm of Transition Services Agreement

Exhibit CForm of Bill of Sale

Exhibit DForm of Sublease

Exhibit EAllocation Schedule

Schedules

Schedule 1.2(a)Inventory Value

Schedule 3.3No Defaults or Conflicts

Schedule 3.6Real Property

Schedule 3.7(c)Leases; Written Notice of Default

Schedule 3.7(e)Leases; Written Notice of Pending Condemnation or Eminent Domain
Proceeding

Schedule 3.7(h)Prior Year Minimum and Additional Rent

Schedule 3.8(a)Title to Purchased Assets; Inventory

Schedule 3.8(b)Physical Inventory Dates

Schedule 3.13Fixed Assets

Schedule 3.14(a)Employee Benefit Plans

Schedule 3.14(c)Seller Employee 401(k) Plan Account Balance Loans

Schedule 5.3(a)Employee Matters

 

 

 



iii



 

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 28,
2019, is entered into by and between Dick’s Sporting Goods, Inc., a Delaware
corporation (the “Seller”), and Sportsman’s Warehouse, Inc., a Utah corporation
(the “Purchaser”).

RECITALS

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to acquire from the Seller,  (i) at least five  (5) and up to eight (8) of the
stores located at the locations as set forth on Exhibit A.1 attached hereto
(subject to Section ‎6.3,  collectively, the “Transferred Locations”), and (ii)
the Purchased Assets  (as defined herein) located at such Transferred
Locations, in the manner and subject to the terms and conditions set forth
herein.

WHEREAS, the parties hereto desire that the Purchaser assume the Assumed
Liabilities in the manner and subject to the terms and conditions set forth
herein.

WHEREAS,  capitalized terms used herein shall have the meanings ascribed herein
and as set forth on Appendix A to this Agreement.

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties to this Agreement agree as follows:

ARTICLE 1

PURCHASE AND SALE OF PURCHASED ASSETS;  PURCHASE PRICE

1.1 Agreement to Sell and Purchase.

(a) At the Closing, subject to the terms and conditions of this Agreement, the
Seller shall grant, sell, convey, assign, transfer, and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, free and clear of
all Encumbrances (other than Permitted Encumbrances), all right, title, and
interest of the Seller in and to only the following assets, properties, and
rights set forth in this Section 1.1(a), used, held for use or located at the
Transferred Locations to the extent that such assets, properties, and rights
exist as of the Closing Date and exclusively relate to the Transferred
Locations, subject to, in each case, the applicable Sublease (collectively, the
“Purchased Assets”):

(i) all Cash located at the Transferred Locations as of the Closing Date;

(ii) all inventory (including the Private Label Inventory)  on hand at  the
Transferred Locations,  including finished goods, samples, labels and packaging
materials, as of the Closing Date (“Inventory”);

(iii) all furniture, fixtures, machinery, equipment, supplies, computer hardware
and accessories, personal property and furnishings located at the Transferred
Locations as of the Closing Date (the “Fixed Assets”); 



1



 

(iv) the personnel and employment records for the Transferred Employees (to the
extent permissible under applicable Law) (collectively, the “Books and
Records”);   and

(i) all rights of the Seller under or pursuant to all warranties,
representations and guarantees made by suppliers or manufacturers of the Private
Label Inventory in the ordinary course of business.

(b) As this Agreement does not contemplate the sale of a going-concern business,
other than the Purchased Assets subject to Section ‎1.1(a),  the Purchaser
expressly understands and agrees that it is not at the Closing purchasing or
acquiring, and the Seller is not selling or assigning, any other assets or
properties of the Seller, and all such other assets and properties, including,
but not limited to (i) any Contracts that are applicable and provide benefits or
obligations to any location of the Seller that is not a Transferred Location,
regardless of whether such Contract also benefits a Transferred Location, (ii)
any software and other intangible technology-related services, (iii) except as
set forth in Section ‎5.2,  any signage bearing the DSG Name or any of the
Seller’s trademarks, (iv) any checks made out to the Seller or to an Affiliate
of the Seller,  and (v) any Federal Firearm License or state or local permits
related to the sale of firearms, shall be excluded from the Purchased Assets
(collectively, the “Excluded Assets”).

1.2 Calculation of Purchase Price. 

 

(a) As consideration for the transactions contemplated by this Agreement,  at
the Closing, the Purchaser shall pay or cause to be paid to the Seller, by wire
transfer of immediately available funds to an account designated by the Seller
in writing, an aggregate amount equal to the sum of (the “Purchase Price”): (i)
the Base Amount,  plus (ii) fifty percent (50%) of the Inventory Value,  plus
(iii) the Closing Cash. 

(b) The Purchase Price shall be calculated for each Transferred Location on a
store-by-store basis.

1.3 Assumption of Liabilities.

(a) At the Closing, as additional consideration for the purchase of the
Purchased Assets, the Purchaser shall assume and agree to pay, discharge, or
perform, as appropriate, when due only the following Liabilities of the Seller
(the “Assumed Liabilities”) to the extent that such Liabilities first arise or
accrue on and after the Closing Date, relate to the period on and after the
Closing Date and are not included in the Excluded Liabilities: 

(i) all Liabilities for (A)  Taxes relating to the Transferred Locations, the
Purchased Assets or the Assumed Liabilities on or after the Closing Date, (B)
 Taxes for which the Purchaser is liable pursuant to Section ‎5.5(b) and Section
‎9.15, and (C) Taxes under any Sublease relating to the Post-Closing Period;  

(i) all Liabilities (including claims made for environmental matters) arising
out of or relating to the Purchaser’s (A) operation of the stores located at the
Transferred Locations and (B) ownership and use of the Purchased Assets on or
after the Closing; and

(i) the Liabilities related to the Leases to the extent expressly set forth in
any Sublease.



2



 

(a) Notwithstanding anything in this Agreement or any other agreement or
instrument entered into in connection herewith to the contrary, and regardless
of any disclosure by the Seller, the Seller shall retain and remain responsible
for paying, performing and discharging when due, and the Purchaser shall not
assume or otherwise be responsible for, all Liabilities of the Seller and its
Affiliates other than the Assumed Liabilities (collectively, the “Excluded
Liabilities”), including but not limited to the following:

(i) all Liabilities arising out of or relating to (A) the operation of the
Transferred Locations or (B) the ownership or use of the Purchased Assets, in
each case prior to the Closing Date;

(ii) any and all Seller Taxes;

(iii) all Liabilities arising out of or relating to the Excluded Assets, in each
case whether arising prior to, on or after the Closing Date;

(iv) any Liabilities related to the Leases prior to the Closing Date except as
may be expressly set forth otherwise in any Sublease;

(v) all Indebtedness of the Seller;

(vi) all Liabilities arising out of or relating to the employment or engagement,
potential employment or engagement or termination of employment or engagement of
any Person (including the Seller Employees) by the Seller in respect of any
period prior to the Closing, including all Liabilities arising from (A) the
misclassification of any employee as exempt from the requirements of the Fair
Labor Standards Act or analogous applicable Laws of any state, (B) the
misclassification of any employee as an independent contractor, (C) collective
bargaining agreements or other agreements with a labor union or equivalent
organization or (D) a “plant closing” or a “mass layoff” (as such terms are
defined in the WARN Act) or other transaction, layoff, reduction in force or
employment terminations sufficient in number to trigger application of the WARN
Act or any similar state laws, in each case with respect to the Transferred
Locations.

(vii) all Liabilities arising out of or relating to any employee benefit or
compensation plan, program, policy, agreement or arrangement (whether or not
subject to ERISA) sponsored, maintained or contributed to by the Seller or any
of its current or former ERISA Affiliates, including (A) all Liabilities arising
under or with respect to any of the Employee Benefit Plans,  Title IV of ERISA
or Section 302 of the Code, (B) all salaries, wages, commissions, bonuses
(including any bonuses due in connection with the Transaction or for any period
prior to or including the Closing Date), deferred compensation, vacation pay and
other paid time off and other employee benefits of any nature that are payable
or owed to any current or former employee or independent contractor of
the Seller (including the Seller Employees) in respect of services rendered, or
welfare benefit claims incurred (including any claims incurred but not
reported), prior to or as of the Closing Date, (C) all Liabilities (including
severance and related obligations) arising out of, relating to or in respect of
the termination of any employee or independent contractor of the Seller prior to
or at the Closing, including all Liabilities arising under the obligation to
provide health care “continuation coverage” to such individuals and their
covered dependents under the health plans of the Seller, the Purchaser or any of
their Affiliates with respect to all qualifying events under COBRA that occur
prior to or as of the Closing, and (D) all Liabilities for workers’ compensation
and short- or long-term disability claims that relate to events occurring prior
to or as of the Closing;



3



 

(viii) all Liabilities arising prior to or as of the Closing to indemnify,
reimburse or advance amounts to any current or former director, officer,
manager, shareholder, employee, independent contractor or other agent of
the Seller; and

(ix) all obligations of the Seller under this Agreement and the Ancillary
Agreements to which it is a party.

1.4 Transactions to be Effected at the Closing.  At or prior to the Closing, the
following transactions shall be effected by the parties:

 

(a) The Seller shall deliver or cause to be delivered at or prior to the Closing
to the Purchaser or such other Persons as set forth below:

(i) the Closing Statement (including a list of all Fixed Assets by Transferred
Location), which statement shall be prepared in good faith by the Seller and
delivered to the Purchaser at least three (3) Business Days prior to the
Closing;

(ii) a  Transition Services Agreement related to the Transferred Locations, duly
executed by the Seller, in substantially the form attached hereto as Exhibit
B (the  “Transition Services Agreement”);

(iii) a  Bill of Sale and Assignment and Assumption Agreement related to the
Purchased Assets,  duly executed by the Seller, in substantially the form
attached hereto as Exhibit C (the  “Bill of Sale”);

(iv) with respect to each Transferred Location, a Sublease duly executed by the
Seller,  in substantially the form attached hereto as Exhibit D (each a
“Sublease”), provided that the Sublease for each Transferred Location shall
provide for the Minimum Rent as set forth on Exhibit A.3;

(v) a certificate executed by the Secretary of the Seller as of the Closing Date
(A) attaching a  certificate issued by the Secretary of State of the State of
Delaware, certifying that the Seller has legal existence and is in good standing
in the State of Delaware as of a date that is no earlier than ten (10) Business
Days prior to the Closing Date; and (B) confirming the satisfaction of the
conditions specified in Section ‎6.1(a) and Section ‎6.1(b);  

(vi) the Books and Records; 

(vii) a certificate, in form and substance satisfactory to the Purchaser, as to
the non-foreign status of the Seller pursuant to Section 1.1445-2(b)(2) of the
United States Treasury Regulations, duly executed by the Seller; and

(viii) all other documents, instruments or writings required to be delivered to
the Purchaser at or prior to the Closing pursuant to this Agreement,  provided
that, in no event shall this section apply to or be deemed to require any
landlord or lessor estoppel certificate.



4



 

(b) The Purchaser shall deliver or cause to be delivered at the Closing to the
Seller or such other Person as set forth below:

(i) the Purchase Price by wire transfer of immediately available funds to the
bank account designated in writing by the Seller;  

(ii) the Transition Services Agreement related to the Transferred Locations,
duly executed by the Purchaser;

(iii) the Bill of Sale related to the Transferred Locations, duly executed by
the Purchaser;

(iv) with respect to each Transferred Location,  a  Sublease duly executed by
the Purchaser;

(v) a certificate executed by the Secretary of the Purchaser as of the Closing
Date (A)  certifying as to true and complete copies of the resolutions adopted
by the board of directors of the Purchaser authorizing the execution, delivery
and performance of this Agreement; (B) attaching a  certificate issued by the
Secretary of State of the State of Utah, certifying that the Purchaser has legal
existence and is in good standing in such state as of a date that is no earlier
than ten (10) Business Days prior to the Closing Date; and (C) confirming the
satisfaction of the conditions specified in Section ‎6.2(a) and Section
‎6.2(b); 

(vi) the Guaranty of Sublease Agreement for each Transferred Location, duly
executed by Sportsman’s Warehouse Holdings, Inc., a Delaware corporation, in the
form attached to each Sublease as Exhibit B; and

(vii) all other documents, instruments or writings required to be delivered to
the Seller at or prior to the Closing pursuant to this Agreement, and such other
certificates of authority and documents as the Seller may reasonably request.

1.5 [Intentionally omitted.] 

1.6 Allocation of Purchase Price.  The Purchase Price shall be allocated among
the Purchased Assets in accordance with the allocation principles set forth on
the allocation schedule attached hereto as Exhibit E (the “Allocation
Schedule”).  Neither the Seller nor the Purchaser will take a position on any
income tax return, before any Governmental Authority charged with the collection
of any tax, or in any judicial proceeding that is in any way inconsistent with
the terms of this Section 1.6 or the Allocation Schedule unless otherwise
required by a final “determination” (within the meaning of Section 1313(a) of
the Code),  and the Seller and the Purchaser shall file Form 8594 with the IRS
in a manner consistent with this allocation.  Notwithstanding the Allocation
Schedule, each party agrees that (a) the Allocation Schedule shall not affect
the enforceability of the restrictive covenants set forth in Section ‎5.10 (the
“Restrictive Covenants”), which the parties intend to be enforceable in
accordance with the terms of Section ‎5.10, and (b) the Allocation Schedule
shall not be an indication of the Losses to which the Purchaser Indemnitees will
be entitled in the event of a breach of any of the Restrictive Covenants.

 



5



 

ARTICLE 2

THE CLOSING

2.1 Closing;  Closing Date.  Subject to the terms and conditions of this
Agreement, the closing of the Transaction (the “Closing”) shall take place at
9:00 a.m. Eastern Time, on October 11, 2019 following the satisfaction or waiver
of each of the conditions to the Closing set forth in ARTICLE 6 (other than
conditions which, by their nature, are to be satisfied on the Closing Date), (i)
by the electronic exchange of documents, with the Seller’s documents being
transmitted from the offices of Reed Smith LLP in Pittsburgh, Pennsylvania and
the Purchaser’s documents being transmitted from the offices of Ballard Spahr
LLP in Minneapolis, Minnesota or (ii) at such other place, time or date as may
be mutually agreed upon in writing by the parties (such date on which the
Closing actually occurs being referred to herein as the “Closing Date”). 
The Closing shall be deemed effective for Tax and accounting purposes at
12:00:01 a.m. Eastern Time on the Closing Date.

 

2.2 Additional Actions.  Following the Closing, the Seller and the Purchaser
shall each deliver or cause to be delivered at such times and places as shall be
reasonably requested such deeds, bills of sale, assignments, assurances or other
instruments and shall perform any actions as the Purchaser and the Seller may
reasonably request for the purpose of vesting, perfecting or confirming of
record or otherwise in the Purchaser its right, title or interest in, to or
under any of the Purchased Assets or otherwise carrying out the transactions
contemplated by this Agreement with respect to the Closing.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

As a material inducement to the Purchaser to enter into this Agreement, the
Seller represents and warrants to the Purchaser that the statements contained in
this ‎ARTICLE 3 are true and correct as of the date hereof.

3.1 Organization and Qualification.  The Seller is a corporation duly formed,
validly existing and in good standing under the Laws of the State of
Delaware.  The Seller has all requisite corporate power and authority to lease
and operate the Transferred Locations and carry on the business therein as
presently leased or operated.  The Seller has at all times since January 1,
2018, been qualified, licensed or registered to transact business as a foreign
entity and is in good standing (or the equivalent thereof) in each jurisdiction
in which the ownership or lease of the Transferred Locations or the conduct of
the business therein requires such qualification, license or registration,
except where the failure to be so qualified, licensed or registered or in good
standing (or the equivalent thereof) would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.2 Binding Obligation.  The Seller has all requisite corporate authority and
power to execute, deliver and perform this Agreement and the other Transaction
Documents and to consummate the transactions contemplated hereby and thereby. 
This Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all required corporate action on the part of the Seller and no
other corporate proceedings on the part of the Seller are necessary to authorize
the execution, delivery and performance of this Agreement or the other
Transaction Documents and the consummation by the Seller of the transactions
contemplated hereby and thereby.  This Agreement has been duly executed and
delivered, and the other Transaction Documents will have been duly executed and
delivered at the Closing, by the Seller and, assuming that this
Agreement constitute, and the other Transaction Documents will constitute at the
Closing,  the legal, valid and binding obligation of the Purchaser,  constitute
(or with respect to the other Transaction Documents will

6



 

constitute at the Closing)  the legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their terms, except to
the extent that the enforceability thereof may be limited by (a)  applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors rights and remedies, and (b)  general principles of equity
(collectively, the “Equitable Exceptions”).

 

3.3 No Defaults or Conflicts.  Except as set forth in Schedule ‎3.3, the due
execution, delivery and performance by the Seller of this Agreement and the
other Transaction Documents and the consummation by the Seller of the
transactions contemplated hereby and thereby (a) do not conflict with or violate
the certificate of incorporation or bylaws of the Seller,  (b)  do not, in any
respect, conflict with, or result in a breach of any of the terms or provisions
of, or constitute a default, or require any consent of, notice or payment to or
other action by any Person, under any material Contract (excluding any lease or
sublease of real property and assuming the accuracy of the representations and
warranties made by the Purchaser in Section ‎4.7)  or Permit that exclusively
relate to the Transferred Locations,  (c) do not conflict with or violate any
applicable Law or Order of any Governmental Authority having jurisdiction over
the Seller with respect to the Transferred Locations and the Purchased Assets,
in any material respect or (d) will not result in the creation or imposition of
any Encumbrance (other than a Permitted Encumbrance) upon any of the Transferred
Locations or the Purchased Assets.

 

3.4 No Material Contracts.  The Seller is not a party to or otherwise bound
by any material Contract (excluding any lease or sublease of real property) that
is applicable and provides benefits exclusively to the Transferred Locations or
the Purchased Assets.

 

3.5 Employee and Labor Matters.

 

(a) Since January 1, 2018 through (and including) the date of this Agreement
with respect to the Transferred Locations, (i) there has not been nor is there
pending or, to the Seller’s Knowledge, threatened, any labor strike, walk-out,
slowdown, work stoppage or lockout with respect to the Transferred Locations,
 (ii)  the Seller has not received written notice of any unfair labor practice
charges against the Seller relating to the Transferred Locations by the National
Labor Relations Board or any similar state, local or foreign Governmental
Authority,  and (iii)  the Seller has not received written notice of any pending
or in progress and, to the Seller’s Knowledge, there are no threatened, suits,
actions or other proceedings in connection with the Transferred Locations before
the Equal Employment Opportunity Commission or any similar state, local or
foreign Governmental Authority responsible for the prevention of unlawful
employment practices.

(b) The Seller has provided the Purchaser a true, complete and correct list of
the following information with respect to each Seller Employee:  (i) name,
(ii) title or position held, (iii) date of hire, (iv) total length of employment
or service including any prior service credit that would affect the calculation
of years of service for any purpose, (v) classification as exempt or non-exempt,
(vi) status as full- or part-time, (vii) hourly rate or base salary and
commissions, (viii) accrued bonus, if any, as of the date hereof, and
(ix) accrued but unused vacation and other paid-time-off entitlements as of the
date hereof.

(c) Each current Seller Employee is an “at-will” employee or an independent
contractor whose employment or engagement, respectively, may be terminated at
any time without advance notice by or Liability to the Seller.  The Seller has
provided the Purchaser with a list of the Seller Employees who (i) are on a paid
or unpaid medical, disability, family or other leave of absence, or (ii) have
given written notice of termination of his or her employment or engagement.



7



 

3.6 Real Property.  The Seller does not own any real property associated with
the Transferred Locations.  Schedule ‎3.6 contains a true, correct and complete
list of all leases, subleases and licenses relating to the Transferred
Locations as of the date hereof (all such leases, subleases and licenses and any
related documents, collectively, in each case, as the same may have been
amended, supplemented or otherwise modified, the “Leases”).

 

3.7 Leases. With respect to the Leases: (a)  the Leases are in full force and
effect; (b)  the Seller has not received written notice from any lessor or
landlord claiming the Seller is in default under any Lease beyond applicable
notice and cure periods; (c)  except as set forth in Schedule ‎3.7(c),  the
Seller has not provided to any landlord or lessor, as applicable, under the
Leases,  a written notice of default; (d)  the Seller has not received any
written notice that the use of the Transferred Locations as utilized by the
Seller in the prior three (3) years violates any applicable building, zoning or
other similar law that has not otherwise been corrected or cured, or which, if
uncorrected or uncured, would result in a Material Adverse Effect;  (e)  except
as set forth on Schedule ‎3.7(e), the Seller has not received any written notice
of any pending condemnation or eminent domain proceeding with respect to the
Transferred Locations;  (f) the Seller has not received any written notice of
violation by the Seller of any Environmental Law or release by the Seller of any
Hazardous Materials at the demised premises under any of the Leases; (g) the
Seller has not received any written notice of actual or threatened special
assessments that are not already accounted for in Schedule ‎3.7(h); and (h) the
amounts set forth on Schedule 3.7(h) are the amounts paid by the Seller in the
prior calendar year, lease year or tax year, as applicable, for minimum rent and
additional rent (real estate taxes, lessor’s insurance, and common area
maintenance) with respect to each of the Transferred Locations.

 

3.8 Title to Purchased Assets; Inventory.

 

(a) Except as set forth on Schedule ‎3.7(c),  Schedule ‎3.7(e), and
Schedule ‎3.8(a),  the Seller has good and valid title to, or a valid leasehold
interest in, all of the Purchased Assets,  including all Inventory free and
clear of all Encumbrances except for Permitted Encumbrances.  The Seller has,
and the Purchaser shall receive at the Closing, good and marketable title to,
and exclusive possession of (with the exception of possession of Purchased
Assets that are firearms, as that term is defined in 18 U.S.C. §921(a)(3),
possession of which shall be governed by the Transition Services Agreement) the
Purchased Assets, free and clear of all Encumbrances except for Permitted
Encumbrances.    

(b) The Seller conducted the physical inventories at the Transferred
Locations in the ordinary course of the Seller’s business, consistent with past
practice, on the dates set forth on Schedule ‎3.8(b) (collectively, the
“Physical Inventories”).  Each of the Physical Inventories was conducted in
accordance with the Seller’s internal controls over financial reporting, the
effectiveness of which is assessed pursuant to the requirements of the
Securities Exchange Act of 1934, as amended.  Since the date of the applicable
Physical Inventories, there have been no material increases or decreases in the
quality or quantity of inventories of the applicable Transferred Location except
in the ordinary course of business consistent with past practice. The Inventory
is of a quality and quantity normally maintained by the Seller in the ordinary
course of business consistent with past practice, and,  is being transferred on
an “as is, where is” basis.  No Inventory has been consigned (that is, delivered
but not sold or sold with an unlimited right of return) to any Person.  Since
December 31, 2018, there have been no material increases or decreases in the
inventories of the Transferred Locations except in the ordinary course of
business consistent with past practice. 

3.9 Legal Proceedings.  Except as disclosed in Schedule ‎3.7(e), there are
no material actions, suits, claims, investigations or other legal proceedings
pending or, to the Seller’s Knowledge, threatened against or by the Seller
relating to or affecting the Transferred Locations, the Purchased Assets or the
Assumed Liabilities in the past three (3) years.    

 



8



 

3.10 Permits.    All Permits required for the Seller to conduct the Seller’s
 business as currently conducted at the Transferred Locations or for the
ownership and use of the Purchased Assets have been obtained by the Seller and
are valid and in full force and effect, except where the failure to obtain such
Permits would not have, individually or in the aggregate, a Material Adverse
Effect.

 

3.11 Brokers.    No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Seller.

 

3.12 Tax Matters.

 

(a) The Seller has timely filed with the appropriate Governmental Authorities
all material Tax Returns that it was required to file on or prior to the Closing
Date, all such Tax Returns were true, complete and correct in all material
respects when filed, and all material Taxes that are due and payable by the
Seller with respect to Pre-Closing Periods, whether or not shown on any Tax
Returns (including any Taxes required to be withheld from amounts owing to any
Transferred Employees), have been timely paid in full.

(b) The Seller has complied in all material respects with applicable Laws
relating to the payment and withholding of Taxes and has, within the time and
the manner prescribed by applicable Law, withheld and paid over to the
appropriate Governmental Authority all material amounts required to be so
withheld and paid over under all applicable Laws in connection with amounts paid
or owning to any employee, independent contractor, creditor, shareholder or
other third party.  The Seller has complied in all material respects with all
applicable Laws relating to sales, value-added, property and similar Taxes.

3.13 Fixed Assets.  Schedule 3.13 sets forth, and the list of Fixed Assets to be
included on the Closing Statement will set forth, a true, correct and complete
list of all Fixed Assets as of its respective date.  The Fixed Assets are being
transferred on an “as is, where is” basis, and, to the Knowledge of the
Seller, (a) the Fixed Assets are in normal operating condition (subject to
routine maintenance and repair for similar assets of like age), (b) no major
repairs are necessary concerning the Fixed Assets, and (c) the Fixed Assets
comply in all material respects with all applicable Laws. 

 

3.14 Employee Benefits.

 

(a) The Seller has provided the Purchaser copies of the Employee Benefit Plans
offered to the Seller Employees, and at least three (3) Business Days prior to
the Closing Date, the Seller will list such Employee Benefit Plans on Schedule
3.14(a).  Each Employee Benefit Plan (and each related trust, insurance contract
or fund) covering any Seller Employee has been maintained, funded and
administered in material compliance with the terms of the applicable Employee
Benefit Plan and with all applicable Laws (including ERISA and the Code).

(b) Each Employee Benefit Plan covering any Seller Employee that is intended to
be “qualified” within the meaning of Section 401(a) of the Code has received a
favorable and current determination letter from the IRS, or is a prototype plan
that is entitled, under applicable IRS guidance, to rely on a favorable opinion
letter from the IRS to the prototype plan sponsor, as to the tax qualification
of such Employee Benefit Plan under Section 401(a) of the Code and the exemption
of the related trust from federal income taxation under Section 501(a) of the
Code, and, to the Seller’s Knowledge,  no fact or event has occurred since the
date of such letter that would reasonably be expected to adversely affect such
tax qualified status or tax exempt status.



9



 

(c) Except as set forth on Schedule 3.14(c), no Seller Employee has any
outstanding loan(s) against such Seller Employee’s account balance(s) in the
Dick’s Sporting Goods,  Inc. Smart Savings 401(k) Plan.

3.15 Compliance with Laws.  The Seller has complied in all material respects
with all Laws applicable to the Transferred Locations and the Purchased Assets,
and no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand or notice has been filed or commenced against the Seller alleging
any failure to so comply.  The Seller has not received any notice or
communication from any Person alleging or relating to any violation of any Law
by the Seller applicable to the Transferred Locations or the Purchased Assets.  
 

 

3.16 Exclusivity of Representations.  Other than as set forth in any other
Transaction Document (including without limitation any Sublease), (a) the
representations and warranties made by the Seller in this Agreement are the
exclusive representations and warranties made by the Seller and (b) the Seller
hereby disclaims any other express or implied representations or warranties.
 The Seller is not, directly or indirectly, making any representations or
warranties regarding any pro-forma financial information, financial projections
or other forward-looking statements of the Seller.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As a material inducement to the Seller to enter into this Agreement, the
Purchaser represents and warrants to the Seller that the statements contained in
this ‎ARTICLE 4 are true and correct as of the date hereof.

4.1 Organization.  The Purchaser is a corporation duly formed, validly existing
and in good standing under the Laws of the State of Utah.  The Purchaser has all
requisite corporate power and authority to own, lease and operate its properties
and carry on its business as presently owned or conducted.

 

4.2 Binding Obligation.  The Purchaser has all requisite corporate authority and
power to execute, deliver and perform this Agreement and the other Transaction
Documents and to consummate the transactions contemplated hereby and
thereby.  This Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all required corporate action on the part of the
Purchaser and no other corporate proceedings on the part of the Purchaser are
necessary to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby by the Purchaser.  This Agreement has been duly
executed and delivered, and the other Transaction Documents will have been duly
executed and delivered at the Closing, by the Purchaser and, assuming that this
Agreement constitute, and the other Transaction Documents will constitute at the
Closing,  the legal, valid and binding obligation of the Seller, constitute (or
with respect to the other Transaction Documents will constitute at the
Closing) the legal, valid and binding obligations of the Purchaser, enforceable
against the Purchaser in accordance with their terms, except to the extent that
the enforceability thereof may be limited by the Equitable Exceptions.

 

4.3 No Defaults or Conflicts.  The due execution, delivery and performance by
the Purchaser of this Agreement and the other Transaction Documents and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby (a) do not conflict with or violate the articles of incorporation or
bylaws of the Purchaser,  (b)  do not, in any respect, conflict with, or result
in a breach of any of the terms or provisions of, or constitute a default, or
require any consent of, notice or payment to or other action by any Person,
 under any indenture, mortgage or loan or any other agreement or instrument to

10



 

which the Purchaser is a party or by which it is bound or to which its
properties are subject, and (c) do not conflict with or violate any applicable
Law or Order of any Governmental Authority having jurisdiction over the
Purchaser, in any material respect.

 

4.4 Legal Proceedings.  There is no claim, action, suit or legal proceeding
pending or to the knowledge of the Purchaser, threatened against the Purchaser
or any material portion of its assets or properties before any Governmental
Authority that, if determined or resolved adversely to the Purchaser,  would
reasonably be expected, individually or in the aggregate, to materially impair
the Purchaser’s ability to perform its obligations under this Agreement or the
other Transaction Documents.

 

4.5 Brokers.  No broker, finder or similar intermediary has acted for or on
behalf of the Purchaser in connection with this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby, and no
broker, finder, agent or similar intermediary is entitled to any broker’s,
finder’s or similar fee or other commission in connection therewith based on any
agreement with the Purchaser or any action taken by the Purchaser.

 

4.6 Independent Investigation.  The Purchaser has conducted its own independent
investigation, review and analysis of the Transferred Locations, the Leases,
files related to the Leases provided by Seller, and the Purchased Assets, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books, records, Leases, files related to the
Leases, and other documents and data of the Seller for such purpose. The
Purchaser acknowledges and agrees that: (a) in making its decision to enter into
this Agreement and to consummate the transactions contemplated hereby, the
Purchaser has relied solely upon its own investigation and the express
representations and warranties of the Seller set forth in this Agreement
(including related portions of the Schedules) and the other Transaction
Documents (including without limitation the Subleases), (b) neither the Seller
nor any other Person has made any representation or warranty as to the Seller,
the Transferred Locations, the Purchased Assets or this Agreement, except as
expressly set forth in this Agreement (including related portions of the
Schedules) and the other Transaction Documents (including without limitation the
Subleases), and (c) in making its decision to enter into this Agreement and
consummate the transactions contemplated hereby, the Purchaser has relied solely
upon its own review and analysis of the Leases, together with the review of
files related to the Leases, and the express representations and warranties of
the Seller set forth in this Agreement (including related portions of the
Schedules) and the other Transaction Documents (including without limitation the
Subleases)  with respect to any and all Encumbrances,  restrictions, covenants,
 rules and regulations, and other similar matters affecting the Leases and/or
the Transferred Locations.

 

4.7 Retail Operations.  The retail operations of the Purchaser and each of its
Affiliates executing a Sublease hereunder: (a) do not involve the sale or
display of used merchandise or second hand goods, except for the sale of used
firearms and related supplies on an incidental basis; (b) do not involve the
sale of goods at closeout or heavy discount prices; and (c) are compatible with
and of a type customarily found in first class shopping centers. In addition,
the Purchaser hereby represents and warrants to the Seller that the Purchaser
(i) operates a first class retail business; (ii) currently has a total net worth
of not less than Eighty Two Million Dollars ($82,000,000);  (iii) has the
financial ability to perform all obligations of the Seller under each of the
respective Leases;  (iv) has conducted retail operations for over thirty (30)
years; and (v) currently operates more than ninety (90) stores in twenty five
(25) states.  The Purchaser acknowledges that (x) the representations and
warranties contained in this Section 4.7 are fundamental representations and
warranties, (y) the Seller has relied upon the representations and warranties
set forth in this Section ‎4.7 in making any representations and/or warranties
with respect to any consents or third party approvals necessary to complete the
Transaction, and (z) the Seller’s ability to consummate the Transaction is
dependent upon the completeness and accuracy of the representations and
warranties set forth in this Section ‎4.7.

 



11



 

ARTICLE 5

COVENANTS

5.1 Conduct of the Transferred Locations Prior to the Closing.  From the date
hereof until the Closing, except as otherwise provided in this Agreement,
otherwise permitted under the form of Sublease, or consented to in writing in
advance by the Purchaser (which consent shall not be unreasonably withheld or
delayed), the Seller shall conduct the business at the Transferred Locations in
the ordinary course of business.

 

5.2 Use of DSG Name and the Seller’s Trademarks.  The Purchaser and its
Affiliates (including Sportsman’s Warehouse Holdings, Inc., a Delaware
corporation),  have no right in or to, and shall not use, the DSG Name or any of
the Seller’s trademarks (including “Field & Stream” and any related trademarks)
for any purpose whatsoever; provided,  however, that for a period equal to a
maximum of ninety  (90) days following the Closing, the Purchaser may utilize
the DSG Name and the Seller’s trademarks (including “Field & Stream” and any
related trademarks) in the operation of the stores at the Transferred Locations.
 Notwithstanding the foregoing and for the avoidance of doubt, the parties agree
and acknowledge that images and displays located in the Transferred Locations at
the Closing that do not include the DSG Name,  any of the Seller’s trademarks
(including “Field & Stream” and any related trademarks), or any intellectual
property of any third party, may be retained and used by the
Purchaser indefinitely.

 

5.3 Employee Matters.

 

(a) Prior to the Closing, the Seller shall facilitate and cooperate with
reasonable requests of the Purchaser in any application, interview, background
check and hiring processes of the Purchaser.  The Purchaser will determine which
of the Seller Employees to whom it wishes to extend conditional offers of
at-will employment; provided that the Purchaser shall extend such offers to
substantially all (excluding the “Responsible Persons,” as defined below) of the
Seller Employees, including the Seller Employees as described on Schedule
5.3(a).  Any such offers will be subject to the candidate passing the
Purchaser's background check process (including any drug and credit screening
checks as applicable).

(b) Following the close of business on the Closing Date, and except as may be
set forth in the Transition Services Agreement, the Seller shall terminate as of
the Closing Date those Seller Employees that have been extended offers of
at-will employment with the Purchaser, and the Seller will remain liable for all
Liabilities relating to such employees and its former employees that arise out
of or relate to the period prior to the Closing.  Immediately following the
Closing, the Purchaser shall or shall cause its Affiliates to, make offers of
at-will employment to such Seller Employees and on such terms and conditions as
the Purchaser determines, in its sole discretion, subject to Section ‎5.4.  Each
Seller Employee who accepts employment with the Purchaser after the Closing
shall be a “Transferred Employee.”  Nothing in this Agreement shall constitute
an agreement by the Purchaser to assume or be bound by any previous or existing
employment agreement or arrangement between the Seller and any of its employees,
or a guarantee that any Transferred Employee shall be entitled to remain in the
employment of the Purchaser for a specified period of time.  Any Liability
arising out of or relating to the termination of employment of the Seller
Employees by the Seller in respect of any period prior to the Closing (including
Liabilities arising from employment terminations sufficient in number to trigger
application of the WARN Act or any similar state laws, in each case with respect
to the Transferred Locations) shall be an Excluded Liability for all purposes. 



12



 

(c) Notwithstanding the foregoing, the Seller shall continue to employ following
the Closing and pursuant to the terms and conditions of the Transition Services
Agreement (on a store-by-store basis) only such Seller Employees that are
designated as a “Responsible Person”  under the Transition Services
Agreement (collectively, the “Responsible Persons”). Each Responsible Person who
accepts employment with the Purchaser after the termination of the Transition
Services Agreement (on a store-by-store basis) and pursuant to the terms of the
 Transition Services Agreement shall be a Transferred Employee for purposes of
this Agreement.

5.4 Employee Benefit Plans.

(a) For a period of not less than one  (1)  year following the Closing Date, the
Purchaser shall offer each Transferred Employee, while employed by the Purchaser
or an Affiliate thereof, with (i) wages and salaries that are at least equal to
the wages and salaries of such Transferred Employee immediately prior to the
Closing, and (ii) eligibility to participate in the group employee benefit plans
made generally available to similarly situated employees of the Purchaser, other
than any employee benefit plan that is closed, grandfathered or frozen as of the
Closing either with respect to level of benefits or participation. 

(b) To the extent permissible under applicable Law, for all purposes under any
of the employee benefit and compensation plans, programs, arrangements and
policies maintained by the Purchaser following the Closing (collectively, the
“Purchaser’s Plans”), the Purchaser shall give to each Transferred Employee
credit for past service with the Seller as of and through the Closing Date for
eligibility and vesting purposes (but not for benefit accruals other than
vacation)  under any comparable Employee Benefit Plan to the same extent that
such Employee Benefit Plan recognized such service; provided,  however, such
service shall not be recognized to the extent that such recognition would result
in a duplication of benefits or to the extent that the Employee Benefit Plan is
not listed on Schedule 3.14(a).

(c) The Purchaser shall take commercially reasonable efforts to (i) waive any
waiting periods, evidence of insurability requirements, or the application of
any pre-existing condition limitations and  (ii) credit amounts paid under the
comparable Employee Benefit Plan (but only to the extent the Employee Benefit
Plan is listed on Schedule 3.14(a))  for purposes of applying deductibles,
co-payments and out-of-pocket maximums as though such amounts had been paid in
accordance with the terms and conditions of the Purchaser’s Plan with respect to
the plan year in which the Closing Date occurs.

(d) Effective as of the Closing, the Purchaser shall have in effect a defined
contribution plan that is qualified under Section 401(a) of the Code and that
includes a qualified cash or deferred arrangement within the meaning of Section
401(k) of the Code (the “Purchaser Savings Plan”).  Transferred Employees shall
be eligible to participate in the Purchaser Savings Plan to the extent they have
met the eligibility requirements thereof (after giving effect to prior service
credit with the Seller in accordance with Section ‎5.4(b)); and, with respect to
those Transferred Employees who are eligible to participate in the Purchaser
Savings Plan, the Purchaser shall permit such Transferred Employees, if any, who
receive an eligible rollover distribution (as defined in Section 402(c)(4) of
the Code)  from the Dick’s Sporting Goods, Inc. Smart Savings 401(k) Plan to
rollover such eligible rollover distribution, including any associated loan of
cash, into an account under the Purchaser Savings Plan as soon as reasonably
practicable following the Purchaser’s receipt of the Transferred Employee’s
rollover application.

5.5 Tax Matters.

 

(a) The Purchaser and the Seller shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with Tax matters arising
after the Closing Date related to the Transferred Locations or the Purchased
Assets, including any audit, litigation, notice or other

13



 

proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.  The
Seller agrees (a) to retain all books, records, files and other data and
materials with respect to Tax matters relating to the Transferred Locations for
any period including or prior to the Closing Date (the “Tax Records”) until the
expiration of the statute of limitations of the respective taxable periods, and
to abide by all record retention agreements entered into with any taxing
authority, and (b) to give the Purchaser reasonable written notice prior to
transferring, destroying or discarding any such Tax Records and, if the
Purchaser so requests, the Purchaser shall be permitted to take possession of
such Tax Records.

(b) All real property, personal property and similar ad valorem Taxes (“Property
Taxes”) levied with respect to the Purchased Assets for a Straddle Period shall
be apportioned between the Purchaser and the Seller on a per diem basis for any
Straddle Period based on the number of days of such Straddle Period included in
the Pre-Closing Period and the number of days of such Straddle Period included
in the Post-Closing Period.   The Seller shall be liable for the proportionate
amount of such Property Taxes that is attributable to the Pre‑Closing Period and
the Purchaser shall be liable for the proportionate amount of such Property
Taxes that is attributable to the Post-Closing Period. Upon receipt of any bill
for such Property Taxes,  the Purchaser or the Seller, as applicable, shall
present a statement to the other setting forth the amount of reimbursement to
which each is entitled under this Section ‎5.5(b) together with such supporting
evidence as is reasonably necessary to calculate the proration amount. The
proration amount shall be paid by the party owing it to the other within thirty
(30) days after delivery of such statement. In the event that the Purchaser or
the Seller makes any payment of Property Taxes for which it is entitled to
reimbursement under this Section ‎5.5(b), the applicable party shall make such
reimbursement no later than thirty (30) days after the presentation of a
statement setting forth the amount of the reimbursement to which the party
presenting the statement is entitled along with such supporting evidence as is
reasonably necessary to calculate the reimbursement amount.

5.6 Bulk Sales Laws.  The parties hereby waive compliance with the provisions of
any bulk sales, bulk transfer or similar Laws of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Purchased
Assets to the Purchaser,  it being understood that any Liabilities arising out
of the failure of the Seller to comply with the requirements and provisions of
any bulk sales, bulk transfer or similar laws shall be treated as Excluded
Liabilities.  

 

5.7 Post-Closing Payment.  Within ninety (90) days after the Closing Date the
Purchaser shall pay or cause to be paid to the Seller, by wire transfer of
immediately available funds to an account designated by the Seller in writing,
an aggregate amount equal to fifty percent (50%) of the applicable Inventory
Value.  For the avoidance of doubt, the parties acknowledge and agree that
following payment of such amount to the Seller, such amount shall be included in
the definition of “Purchase Price” for all purposes herein including, without
limitation, as such term is used in Article VII.

 

5.8 Governmental Permits.  The Purchaser shall, as promptly as possible, use its
reasonable best efforts to obtain, or cause to be obtained, the Permits from all
Governmental Authorities,  that are required in connection with the purchase or
other acquisition, possession or sale or other transfer of firearms, ammunition,
reloading supplies or explosives (including without limitation pursuant to the
Gun Control Act of 1968 (Chapter 44 of Title 18, United States Code), the
National Firearms Act of 1934 (Chapter 53 of Title 26, United States Code), and
the Arms Export Control Act (22 U.S.C. § 2778), as well as all applicable rules
and regulations of the Bureau of Alcohol, Tobacco, Firearms and Explosives), and
any similar state and local laws and regulations.    Each party shall cooperate
fully with the other party and its Affiliates, and do all things reasonably
necessary, in order to promptly seek and obtain all such firearm Permits,
including performing its obligations under the Transition Services
Agreement.  The parties hereto

14



 

shall not willfully take any action that will have the effect of delaying,
impairing or impeding the receipt of any required firearm Permits.

 

5.9 Private Label Inventory.

 

(a) The Seller will allocate to and replenish Private Label Inventory to the
Purchaser through December 31, 2019 on a cost-neutral basis (including all
supply chain-related costs) in the ordinary course of business consistent with
past practice, so long as such Private Label Inventory was already ordered as of
the date hereof.

(b) The Purchaser agrees not to liquidate the Private Label Inventory during the
one hundred twenty (120) day period following December 31, 2019;  provided,
 however, the Purchaser may manage and resell such Private Label Inventory in
its ordinary course of business (including, the ordinary course promotions,
sales and clearances).  The Purchaser may return to the Seller,  at cost,  all
Private Label Inventory that the Purchaser has not sold within one hundred
twenty (120) days of the December 31, 2019 or liquidate such Private Label
Inventory at the Seller’s election.  The Seller shall be responsible for the
cost of associated return freight.  The parties shall mutually agree upon the
time and manner of any such return of the Private Label Inventory pursuant to
this Section ‎5.9.  

5.10 Non-Competition; Non-Solicitation.    

 

(a) For a period of three (3) years following the Closing Date and within a ten
(10) mile radius of any of the Transferred Locations, the Seller will not, for
itself or for any of its subsidiaries, commence or recommence the sale of
firearms, ammunition, reloading supplies, and/or hunting licenses;  provided
that, for the avoidance of doubt, the parties acknowledge that the restrictions
set forth in this Section ‎5.10(a) shall not apply to (i) any of the Seller’s
(or any of its subsidiaries’) store locations existing on the date hereof, (ii)
any store locations that are acquired by the Seller as part of a corporate
transaction or a portfolio acquisition of multiple store locations where such
stores are selling firearms, ammunition, reloading supplies and/or hunting
licenses on the date of such acquisition, or (iii) any action performed by the
Seller pursuant to the Transition Services Agreement.

(b) For a period of one (1) year following the Closing Date,  the Seller shall
not, and shall not permit any of its subsidiaries to, directly or indirectly,
without the consent of the Purchaser,  hire or solicit any Transferred Employee
hired by the Purchaser pursuant to this Agreement or encourage any such
Transferred Employee to leave such employment or hire any such employee who has
left such employment, except pursuant to a general solicitation which is not
directed specifically to any such employees; provided, that nothing in this
Section ‎5.10(b) shall prevent the Seller or any of its respective Affiliates
from hiring (i) any employee whose employment has been terminated by the
Purchaser or (ii) after ninety (90) days from the date of termination of
employment, any employee whose employment has been terminated by the employee.

(c) The Seller acknowledges and agrees that (i) the Purchaser and its Affiliates
would suffer irreparable and ongoing damages (including a significant loss of
the value of the Transferred Locations and Purchased Assets purchased by the
Purchaser pursuant to this Agreement) in the event that any provision of
this Section ‎5.10 were not performed in accordance with its terms or otherwise
were breached, and (ii) monetary damages, even if available, alone would not be
an adequate remedy for any such non-performance or breach.  Accordingly, the
Seller agrees that in the event of any breach or threatened breach of any
provision of this Section ‎5.10, the Purchaser shall be entitled, in addition to
all other remedies that it may have existing in its favor at law, in equity or
otherwise, to obtain injunctive or other equitable relief (including a temporary
restraining order, a preliminary injunction and a final injunction) to prevent
any such breach or threatened breach and to enforce such provisions
specifically,

15



 

without the necessity of posting a bond or other security or of proving actual
damages.  The prevailing party in any action commenced under this Section
‎5.10(c) (whether through a monetary judgment, injunctive relief or otherwise)
also shall be entitled to recover reasonable attorneys’ fees and court costs
incurred in connection with such action.  Notwithstanding anything contained
herein to the contrary, in no event shall the Seller be liable to the Purchaser
for any consequential or indirect damages related to any default or breach under
this Section ‎5.10.    

(d) The Seller acknowledges and agrees that (i) the covenants applicable to the
Seller set forth in this Section ‎5.10 constitute a material inducement to the
Purchaser’s willingness to enter into this Agreement and consummate the
Transaction and are an integral part of the Transaction, (ii) but for these
covenants, the Purchaser would not have entered into this Agreement or agreed to
acquire the Transferred Locations and the Purchased Assets, and (iii) in view of
the highly competitive nature of the businesses conducted at the Transferred
Locations, the business objectives of the Purchaser in acquiring the Transferred
Locations and the Purchased Assets and consideration to be paid for the
Transferred Locations and the Purchased Assets hereunder, each of the covenants
set forth in this Section ‎5.10 is reasonable with respect to its scope,
geographic area and duration and is necessary to protect the Purchaser’s
legitimate business interests.

(e) Each of the covenants set forth in this Section ‎5.10 is a severable and
independent covenant.  The invalidity, illegality or unenforceability of any
covenant as written in any jurisdiction shall not invalidate or render
unenforceable the remaining covenants set forth in this Section ‎5.10 or such
covenant in any other jurisdiction.  The existence of any claim or cause of
action against one party hereto by any other party hereto, whether predicated on
the breach of this Agreement or otherwise, shall not constitute a defense to the
enforcement of the covenants set forth in this Section ‎5.10.  If, at the time
of enforcement of any provision of this Section ‎5.10, a final determination is
made by a court of competent jurisdiction or an arbitrator that any such
provision is invalid, illegal or otherwise unenforceable under applicable Law,
the parties hereto hereby authorize and instruct such court or arbitrator to
revise and reform the scope, geographic area and/or duration of the provisions
of this Section ‎5.10 and such provisions shall be deemed to have been reformed
so as to produce the maximum legally enforceable restrictions (not greater than
those contained herein) permitted by applicable Law.  If such court or
arbitrator refuses to do so, the parties hereto agree that the provisions of
this Section ‎5.10 shall not be rendered null and void, but rather shall be
deemed to have been reformed to provide for such maximum legally enforceable
restrictions.  The time period during which the covenants set forth in this
Section ‎5.10 shall apply shall be tolled and suspended for a period equal to
the aggregate time during which any of the Seller violates any such covenant.

5.11 Subsequent Closings.  Notwithstanding anything to the contrary in this
Agreement, the parties acknowledge and agree that if the Closing occurs but one
(1) or more of the store locations identified on Exhibit A.1 is not included
among the Transferred Locations, then the parties may mutually agree to
consummate one (1) or more subsequent closings (each, a “Subsequent Closing”)
through which any such store identified on Exhibit A.1 but not originally
included among the Transferred Locations may be sold, assigned, transferred and
delivered by the Seller to the Purchaser on the date of the Subsequent Closing
pursuant to the terms and conditions of this Agreement,  mutatis mutandis;
 provided,  however, any such Subsequent Closing shall occur on or before the
Outside Date.    For the avoidance of doubt, in the event that one or more
Subsequent Closings occur, then the parties acknowledge and agree that (a) with
respect to any closing delivery, closing condition, representation or warranty,
the term “Closing Date” as used herein shall refer to the date on which such
Subsequent Closing actually occurs and (b) with respect to any covenant, except
Section ‎5.3(b) or indemnification obligation, the term “Closing Date” as used
herein shall refer to the date on which the last Subsequent Closing actually
occurs under this Agreement.

 



16



 

5.12 Landlord Estoppel Certificates.  The parties shall work together in good
faith to obtain a Landlord Estoppel Certificate from the landlord of each
Lease in the form provided to each landlord or as otherwise mutually agreed by
the parties.  Notwithstanding the foregoing,  the Seller shall not be in default
hereunder for the failure to obtain an estoppel for any Lease and the receipt of
such estoppels shall not be a condition to the Closing.

 

5.13 Confidentiality.  The Purchaser acknowledges and agrees that the
Confidentiality Agreement remains in full force and effect and, in addition,
covenants and agrees to keep confidential, in accordance with the provisions of
the Confidentiality Agreement, information provided to the Purchaser pursuant to
this Agreement,  provided that the Seller shall have the right to disclose
information related to this transaction to each of the landlords or lessors
under the Leases for the purpose of obtaining any necessary consents or other
similar approvals contemplated herein.

 

5.14 Further Assurances.  Following the Closing, each of the parties hereto
shall, and shall cause their respective Affiliates to,  at the request of any
party hereto, execute and deliver, or cause to be executed and delivered, such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably requested or desirable to carry out the
provisions hereof and give effect to the Transaction and the other documents
delivered pursuant to or in connection with this Agreement.

 

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions to Obligation of the Purchaser.  The respective obligations of
the Purchaser to effect the Transaction shall be subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions:

 

(a) The representations and warranties of the Seller contained in ‎ARTICLE
3 shall be true and correct in all respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
Material Adverse Effect.

(b) The Seller shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date.

(c) The Seller shall have delivered to the Purchaser duly executed counterparts
to the Transaction Documents (other than this Agreement) and such other
documents and deliveries set forth in Section ‎1.4(a).

6.2 Conditions to Obligation of the Seller.  The respective obligations of the
Seller to effect the Transaction shall be subject to the satisfaction or waiver,
at or prior to the Closing Date, of each of the following conditions:

 

(a)  The representations and warranties of the Purchaser contained in ‎ARTICLE
4 shall be true and correct in all respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the

17



 

failure of such representations and warranties to be true and correct would not
have a material adverse effect on the Purchaser’s ability to consummate the
transactions contemplated hereby.

(b) The Purchaser shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

(c) The Purchaser shall have delivered to the Seller duly executed counterparts
to the Transaction Documents (other than this Agreement) and such other
documents and deliveries set forth in Section ‎1.4(b).

6.3 Mutual Conditions to Closing.  The obligation of each party to effect the
Transaction is subject to (a) mutual agreement between the Purchaser and the
Seller regarding which of the store locations identified on Exhibit A.1 shall
constitute the “Transferred Locations”  for purposes of this Agreement (which,
for the avoidance of doubt, shall be at least five (5) store locations unless
mutually waived by the parties) and (b) the satisfaction (or written waiver by
such party) as of the Closing of the following conditions: (i) no Order or legal
proceeding preventing or seeking to prevent the consummation of the Transaction
shall have been issued, threatened or commenced and (ii) no Law or Order shall
have been enacted or enforced by any Governmental Authority that prohibits,
makes illegal or materially frustrates the purpose of the Transaction as it
relates, individually or in the aggregate, to more than three (3)  Transferred
Locations. 

 

ARTICLE 7

INDEMNIFICATION

7.1 Survival.  The representations and warranties of the parties hereto
contained in or made pursuant to this Agreement or any certificate delivered
pursuant hereto or in connection herewith shall survive the Closing and continue
in full force and effect until the first anniversary of the Closing Date;
 provided,  however, that the Fundamental Representations shall survive the
Closing and continue in full force and effect indefinitely or until the latest
date permitted by applicable Law.  None of the covenants or other agreements
contained in this Agreement shall survive the applicable Closing Date other than
those which by their terms contemplate performance after the applicable Closing
Date, and each such surviving covenant and agreement shall survive the
applicable Closing for the period contemplated by its terms.    If any Claims
Notice (as defined below) is given in accordance with the terms of
Section ‎7.4 within the applicable survival period provided above (as
applicable, the “Cut-Off Date”), the claims specifically set forth in such
Claims Notice shall survive until such time as such claims are finally resolved.

 

7.2 Indemnification by the Seller; Indemnification by the Purchaser.

 

(a) Subject to the limitations set forth herein,  from and after the Closing
Date, the Seller agrees to indemnify, defend and hold harmless the Purchaser,
its Affiliates and their respective directors, managers, officers, employees and
agents, and their respective heirs, executors, successors and permitted assigns
(each, a “Purchaser Indemnitee”) from and against any and all Losses incurred by
any such Purchaser Indemnitee caused by or arising from (i) any breach of or
inaccuracy in any representation or warranty of the Seller contained in this
Agreement or any certificate pursuant hereto or in connection herewith,  (ii)
any breach of or failure to timely perform any covenant or agreement made
hereunder by the Seller to be made or performed by the Seller, or (iii)
the Excluded Assets or Excluded Liabilities.

(b) Subject to the limitations set forth herein,  from and after the Closing
Date, the Purchaser hereby agrees to indemnify, defend and hold harmless the
Seller,  its Affiliates and their

18



 

respective directors, managers, officers, employees and agents, and their
respective heirs, executors, successors and permitted assigns (each, a “Seller
Indemnitee,” and together with the Purchaser Indemnitees, the “Indemnitees” and
each an “Indemnitee”), from and against any and all Losses incurred by any such
Seller Indemnitee caused by or arising from (i) any breach of or inaccuracy in
any representation or warranty of the Purchaser contained in this Agreement or
any certificate delivered pursuant hereto or in connection herewith,  (ii) any
breach of or failure to timely perform any covenant or agreement made hereunder
by the Purchaser to be made or performed by the Purchaser, or (iii) the Assumed
Liabilities.

7.3 Limitations on Indemnification.

(a) Notwithstanding anything in this Agreement to the contrary, in no event
shall the cumulative indemnification obligations of the Seller under
Section ‎7.2(a)(i) (other than for any breach of a Fundamental Representation)
 in the aggregate exceed an amount equal to seven and one half percent (7.5%) of
(i) the Purchase Price,  less (ii) any Cash included in the calculation thereof
(the “Cap”); provided,  however, that the limitation set forth in this
Section ‎7.3‎(a) shall not apply to claims (and such claims shall not apply to
the Cap) arising out of or in connection with fraud or willful misconduct.
Notwithstanding the foregoing or anything herein to the contrary, except in the
case of fraud or willful misconduct, the aggregate amount of all Losses for
which the Seller or the Purchaser shall be liable pursuant to
Section ‎7.2(a)(i) or (ii) or pursuant to Section ‎7.2(b)(i) or (ii),
respectively, shall not in any event exceed the Purchase Price, less any Cash
included in the calculation thereof.

(b) Notwithstanding anything in this Agreement to the contrary, the Seller shall
not have any obligation to indemnify any Purchaser Indemnitee under
Section ‎7.2(a)(i) (other than for any breach of a Fundamental Representation)
 until the aggregate amount of Losses that would otherwise be subject to
indemnification pursuant to Section ‎7.2(a)(i), exceeds an amount equal to
one percent (1.0%) of (i) the Purchase Price, less (ii) any Cash included in the
calculation thereof (the “Basket Amount”), whereupon the Purchaser Indemnitee
shall be entitled to receive only amounts for Losses in excess of the Basket
Amount;  provided,  however, that the limitations set forth in this
Section ‎7.3‎(b) shall not apply to claims arising out of or in connection with
fraud or willful misconduct.

(a) Notwithstanding anything in this Agreement to the contrary, under no
circumstances shall any Indemnitee be entitled to be indemnified for special,
consequential, indirect, punitive, exemplary or other similar damages, or
damages based upon lost profits, lost revenues, diminution in value, business
interruptions, multiples of earnings, multiples of cash flows, or losses of
business opportunity or reputation. 

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser Indemnitees shall not be entitled to indemnification pursuant to
Section ‎7.2(a) to the extent any Loss results from any breach or inaccuracy in
any representation of warranty of the Purchaser in Section ‎4.7.

(b) No party hereto shall be obligated to indemnify any other Person with
respect to (i) any representation, warranty, covenant or condition specifically
waived in writing by an authorized officer of the other party on or prior to the
Closing, or (ii) any Losses for which a Claims Notice was not duly delivered
prior to the applicable Cut-Off Date.

(c) The party seeking indemnification under this ‎ARTICLE 7 shall use its
commercially reasonable efforts to (i) mitigate any Losses which form the basis
of an indemnification claim hereunder and (ii) obtain any insurance proceeds or
proceeds from other sources of indemnification available to such party in
respect of the Losses which form the basis of an indemnification claim
hereunder.    Notwithstanding the foregoing, such party’s obligation to mitigate
any Losses shall not require such party to initiate any legal proceeding or
assume or incur any material Liability.



19



 

(d) No Indemnitee shall be entitled to recover any Losses relating to any matter
arising under one provision of this Agreement to the extent that such Indemnitee
has already recovered such Losses with respect to such matter pursuant to other
provisions of this Agreement.

7.4 Indemnification Claim Process.

(a) All claims for indemnification by either a Seller Indemnitee or a  Purchaser
Indemnitee under this ‎ARTICLE 7 shall be asserted and resolved in accordance
with Sections ‎7.4 and ‎7.5.

(b) If a Purchaser Indemnitee intends to seek indemnification pursuant to this
‎ARTICLE 7, the Purchaser Indemnitee shall promptly, but in no event more than
thirty (30) days following such Purchaser Indemnitee’s knowledge of such claim,
notify the Seller in writing of such claim, describing such claim in reasonable
detail and the amount or estimated amount of such Losses (the “Claims Notice”).
 Notwithstanding the foregoing, the failure or delay of the Purchaser Indemnitee
to give a Claims Notice shall not relieve the Seller of its indemnification
obligations hereunder except to the extent (and only to the extent) that the
Seller shall have been materially prejudiced by such failure or delay.

(c) If a Seller Indemnitee intends to seek indemnification pursuant to this
‎ARTICLE 7, the Seller Indemnitee shall promptly, but in no event more than
thirty (30) days following such Seller Indemnitee’s knowledge of such claim,
deliver a Claims Notice to the Purchaser.  Notwithstanding the foregoing, the
failure or delay of the Seller Indemnitee to give a Claims Notice shall not
relieve the Purchaser of its indemnification obligations hereunder except to the
extent (and only to the extent) that the Purchaser shall have been materially
prejudiced by such failure or delay.

(d) The Indemnitor shall have thirty (30) days from the date on which the
Indemnitor received the Claims Notice related to any Third Party Claim to notify
the Indemnitee that the Indemnitor desires to assume the defense or prosecution
of such Third Party Claim and any litigation resulting therefrom with counsel of
its choice reasonably acceptable to the Indemnitee.  If the Indemnitor assumes
the defense of such claim in accordance herewith:  (i) the Indemnitee may retain
separate co-counsel at its sole cost and expense and participate in the defense
of such Third Party Claim, but the Indemnitor shall control the investigation,
defense and settlement thereof, (ii) the Indemnitee shall not file any papers or
consent to the entry of any judgment or enter into any settlement with respect
to such Third Party Claim without the prior written consent of the Indemnitor,
which consent shall not be unreasonably withheld, conditioned or delayed, and
(iii) the Indemnitor shall not consent to the entry of any judgment or enter
into any settlement with respect to such Third Party Claim without the prior
written consent of the Indemnitee unless the judgment or settlement provides
solely for the payment of money and the Indemnitee receives an unconditional
release.  The parties shall act in good faith in responding to, defending
against, settling or otherwise dealing with Third Party Claims, and cooperate in
any such defense and give each other reasonable access to all information
relevant thereto.  Whether or not the Indemnitor has assumed the defense of such
Third Party Claim, the Indemnitor will not be obligated to indemnify the
Indemnitee hereunder with respect to any settlement entered into or any judgment
consented to without the Indemnitor’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, without the prior written consent of the Indemnitee, an Indemnitor
may not assume the defense of any such Third Party Claim if (i) the claim could
result in imprisonment of or imposition of a civil or criminal fine against the
Indemnitee or its Representatives, (ii) the claim could result in an equitable
remedy that would impair the Indemnitee’s ability to exercise its rights under
this Agreement, or impair the Purchaser’s right or ability to operate the stores
at the Transferred Locations, (iii) the claim names both the Indemnitor and
Indemnitee (including impleaded parties) and representation of both such parties
by the same counsel would create a conflict or (iv) the aggregate amount of all
Losses with respect to such claim exceeds the Indemnitor’s indemnification
obligations for such claim.    



20



 

(e) If the Indemnitor does not assume or is not entitled to assume, in
accordance with Section ‎7.4(d) above, the defense of such Third Party Claim
within thirty (30) days of receipt of the Claims Notice, the Indemnitee will be
entitled to assume such defense, at its sole cost and expense, upon delivery of
notice to such effect to the Indemnitor;  provided,  however, that the
Indemnitor (i) shall have the right to participate in the defense of the Third
Party Claim at its sole cost and expense and (ii) shall not be obligated to
indemnify the Indemnitee hereunder for any settlement entered into or any
judgment consented to without the Indemnitor’s prior written consent,  which
consent shall not be unreasonably withheld, conditioned or delayed.

(f) The Indemnitee shall, and shall cause its Affiliates to, provide reasonable
cooperation with the Indemnitor in all aspects of any investigation, defense,
pretrial activities, trial, compromise, settlement or discharge of any claim in
respect of which a Indemnitee is seeking indemnification pursuant to this
‎ARTICLE 7 that the Indemnitor has elected to control,  including, but not
limited to, by providing the Indemnitor with reasonable access to books,
records, employees and officers (including as witnesses) of the Indemnitee.

7.5 Indemnification Procedures for Non-Third Party Claims.  The Indemnitee will
deliver a Claims Notice to the Indemnitor promptly, but in any event no later
than thirty (30) days after its discovery of any matter for which the Indemnitor
may be liable to the Indemnitee hereunder that does not involve a Third Party
Claim describing in reasonable detail (based on the information then available
to the Indemnitee) the basis for such non-third party claim and the amount of
the Losses claimed by the Indemnitee.  Notwithstanding the foregoing, the
failure or delay of the Indemnitee to give such notice shall not relieve the
Indemnitor of its indemnification obligations hereunder except to the extent
(and only to the extent) that the Indemnitor shall have been materially
prejudiced by such failure or delay.    Each party shall reasonably cooperate
with and assist the other party in determining the validity of any claim for
indemnity by the Indemnitee and in otherwise resolving such matters. 

 

7.6 Exclusive Remedy.  Except (a) in the case where a party seeks to obtain
specific performance pursuant to Section ‎5.10 or Section ‎9.16,  and (b)  for
claims arising out of or in connection with fraud or willful misconduct, from
and after the Closing the rights of the parties to indemnification pursuant to
the provisions of this ‎ARTICLE 7 shall be the sole and exclusive remedy for the
parties hereto with respect to any matter in any way arising from or relating to
(i) this Agreement or the Transaction or (ii) any other matter relating to the
operation of the stores at the Transferred Locations prior to the Closing, in
each case regardless of the legal theory under which such Liability or
obligation may be sought to be imposed, whether sounding in contract or tort, or
whether at Law or in equity, or otherwise, and the parties hereby agree that the
Purchaser Indemnitees shall have no remedy or recourse with respect to any of
the foregoing other than pursuant to, and subject to the terms and conditions
of, this ‎ARTICLE 7.  The Purchaser acknowledges and agrees that the Purchaser
Indemnitees may not avoid such limitation on Liability by (1) seeking damages
for breach of contract, tort or pursuant to any other theory of Liability, all
of which are hereby waived or (2) asserting or threatening any claim against any
Person that is not a party hereto (or a successor to a party hereto) for
breaches of the representations, warranties and covenants contained in this
Agreement.  The parties agree that the provisions in this Agreement relating to
indemnification, and the limits imposed on the Purchaser’s and the Purchaser
Indemnitees’ and the Seller’s and the Seller Indemnitees’ remedies with respect
to this Agreement and the transactions contemplated hereby were specifically
bargained for between sophisticated parties and were specifically taken into
account in the determination of the amounts to be paid to the Seller hereunder. 
Each party hereto shall be entitled to rely upon, and shall be deemed to have
relied upon, all of the representations, warranties, covenants and agreements of
each other party hereto set forth herein.  Subject to the foregoing and the
additional procedures for bringing or resolving disputes as specifically
provided in this Agreement,  to the maximum extent permitted by Law, the parties
hereby waive all other rights and remedies with respect to

21



 

any matter in any way relating to this Agreement or arising in connection
herewith, whether under any laws at common law, in equity or otherwise.

 

7.7 Calculation of Losses; Limitations. The amount of any Loss for which
indemnification is provided under this ‎ARTICLE 7 shall be (a) net of any
amounts recoverable by any Indemnitee under insurance policies or any other
source of indemnification with respect to such Loss (net of direct collection
expenses), and (b) reduced to the extent of any Tax savings or benefits actually
received by any Indemnitee to the extent attributable to such Loss,  provided
that the Indemnitee shall not be required to seek action from any Person as a
requirement hereunder or as a condition to seeking or recovering indemnification
from any Indemnitor hereunder.    Any Indemnitee shall forward any insurance
proceeds received by such Indemnitee to the applicable Indemnitor to the extent
that such proceeds cover Losses previously incurred by the applicable
Indemnitor.

 

7.8 Tax Treatment of Indemnity Payments.  Unless otherwise required by
applicable Law, any indemnity payment made under this Agreement shall be treated
by all parties as an adjustment to the purchase price for all federal, state,
local and foreign Tax purposes, and the parties shall file their Tax Returns
accordingly.

 

ARTICLE 8

TERMINATION

8.1 Termination.  This Agreement may be terminated at any time prior to the
Closing only:

 

(a) by the mutual written consent of the Seller and the Purchaser;

(b) by either the Seller or the Purchaser, if the Closing shall not have
occurred on or before October 11, 2019 (the “Outside Date”); provided that the
right to terminate this Agreement in its entirety under
this Section ‎8.1(b) shall not be available to any party to this Agreement whose
breach or failure to perform any material covenant or obligation under this
Agreement has been the cause of or has resulted in the failure of the
transactions contemplated by this Agreement to occur on or before such date; or 

(c) by the Purchaser or the Seller in the event that:

(i) there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or

(i) any Governmental Authority shall have issued a governmental order
restraining or enjoining the transactions contemplated by this Agreement, and
such governmental order shall have become final and non-appealable.

8.2 Effect of Termination.  In the event of the termination of this Agreement
prior to the Closing Date as provided in Section ‎8.1, this Agreement shall
terminate and become void and have no effect, without any liability or
obligation on the part of any party hereto or their respective Affiliates or
Representatives in respect thereof, except (a) as set forth in Section
‎5.13, ARTICLE 8, and ARTICLE 9, each of which shall survive the termination of
this Agreement, and (b) that nothing herein will relieve any party from
liability for any intentional breach of this Agreement or any fraud or
intentional misconduct with respect to this Agreement.

 

 



22



 

ARTICLE 9

MISCELLANEOUS

9.1 Expenses.  Except as expressly provided herein or in any Sublease, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

9.2 Public Announcements.  No party will issue or cause the publication of any
press release or other public announcement with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
parties hereto; provided,  however, that nothing herein will prohibit any party
from issuing or causing publication of any such press release or public
announcement to the extent that such disclosure is required by Law (including
securities Laws) or stock exchange requirements, in which case the party making
such determination will, if practicable in the circumstances, use commercially
reasonable efforts to allow the other parties reasonable time to comment on such
release or announcement in advance of its issuance.    

 

9.3 Amendment.  This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each party hereto. 

 

9.4 Waiver.  Waiver of any term or condition of this Agreement by any party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement. 

 

9.5 Entire Agreement.  This Agreement including the Schedules and
Exhibits attached hereto which are deemed for all purposes to be part of this
Agreement and the other documents delivered pursuant to or in connection with
this Agreement contain all of the terms, conditions and representations and
warranties agreed upon or made by the parties relating to the subject matter of
this Agreement and supersede all prior and contemporaneous agreements,
negotiations, correspondence, undertakings and communications of the parties or
their Representatives, oral or written, respecting such subject matter.

 

9.6 Headings.  The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.

 

9.7 Notices.  Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given and
made: (i) when delivered, if personally delivered to the party for whom it is
intended; (ii) on the date sent by email of a PDF (or substantively equivalent)
document, if sent during normal business hours of the recipient and on the next
Business Day, if sent after normal business hours of the recipient, or (iii) on
the third (3rd) day after the date mailed, if mailed by certified mail,
registered mail, or courier service, return-receipt requested.  Such
communications must be sent to the respective parties at the following
addresses:

 

If to the Seller:

Dick’s Sporting Goods, Inc.
345 Court Street

Coraopolis, PA 15108
Attention: Chief Financial Officer and Legal Department
Phone: (724)-273-3142

Email: legal.department@dcsg.com

 



23



 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP
225 Fifth Avenue
Pittsburgh, PA 15222
Attention: Kristin I. Wells
Phone: (412) 288-1272
Email: KWells@ReedSmith.com

 

If to the Purchaser:

 

Sportsman’s Warehouse, Inc. 
7035 S. High Tech Drive

Midvale, Utah 84047
Attention: Chief Executive Officer
Phone: (801) 566-6681
Email: jbarker@sportsmanswarehouse.com

 

With a copy to (which copy shall not constitute notice):

 

Ballard Spahr LLP

2000 IDS Center

80 South 8th Street

Minneapolis, Minnesota

Attention: April Hamlin, Esq.

Phone: (612) 371-3522
Email: hamlina@ballardspahr.com

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section ‎9.7.

9.8 Exhibits and Schedules.

(a) Any matter, information or item disclosed in the Schedules delivered under
any specific representation, warranty or covenant or Schedule number hereof,
shall be deemed to have been disclosed with respect to any other representation,
warranty or covenant in this Agreement in respect of which such disclosure is
reasonably apparent on its face notwithstanding the omission of an appropriate
cross-reference.

(b) Any item of information, matter or document disclosed or referenced in, or
attached to, the Schedules hereto shall not (i) be used as a basis for
interpreting the terms “material”, “Material Adverse Effect” or other similar
terms in this Agreement or to establish a standard of materiality, (ii)
represent a determination that such item or matter did not arise in the ordinary
course of business, (iii) be deemed or interpreted to expand the scope of the
Seller’s representations and warranties, obligations, covenants, conditions or
agreements contained herein, (iv) constitute, or be deemed to constitute, an
admission of Liability or obligation regarding such matter, (v) represent a
determination that the consummation of the transactions contemplated by this
Agreement requires the consent of any third party, (vi) constitute, or be deemed
to constitute, and admission to any third party concerning such item or matter,
or (vii) constitute, or be deemed to constitute, an admission or indication by
the Seller that such item meets any or all of the criteria set forth in this
Agreement for inclusion in the Schedules.  No reference in the Schedules to any
Contract or other agreement or document shall be construed as an admission or
indication that such Contract,  agreement or document is enforceable or
currently in effect or that there are any

24



 

obligations remaining to be performed or any rights that may be exercised under
such Contract,  agreement or document.  No disclosure in the Schedules relating
to any possible breach or violation of any agreement or Law shall be construed
as an admission or indication to any third party that any such breach or
violation exists or has actually occurred. 

(c) The Schedules and Exhibits hereto are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement.

9.9 Binding Effect; Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns.  No party to this Agreement may assign or delegate, by operation of Law
or otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other parties to this
Agreement, which any such party may withhold in its absolute discretion.  Any
purported assignment without such prior written consents shall be void.

 

9.10 No Third Party Beneficiary.  Nothing in this Agreement shall confer any
rights, remedies or claims upon any Person or entity not a party or a permitted
assignee of a party to this Agreement, except for the Persons set forth in
‎ARTICLE 7, who are intended third party beneficiaries of such provisions.

 

9.11 Counterparts.  This Agreement may be signed in any number of counterparts,
and delivered via e-mail or similar electronic transmittal, with the same effect
as if the signatures to each counterpart were upon a single instrument, and all
such counterparts together shall be deemed an original of this Agreement.

 

9.12 Governing Law and Jurisdiction.  This Agreement and any claim or
controversy hereunder shall be governed by and construed in accordance with the
Laws of the Commonwealth of Pennsylvania without giving effect to the principles
of conflict of Laws thereof.

 

9.13 Consent to Jurisdiction and Service of Process.  Any legal action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby may only be instituted in any state or federal court in the
Commonwealth of Pennsylvania and each party waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive jurisdiction of any
such court in any such action, suit or proceeding.

 

9.14 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.15 Conveyance Taxes.  The Seller and the Purchaser each agrees to pay one-half
of all sales, use, value added, Transfer Taxes, stamp, registration,
documentary, excise, real property transfer or gains, or similar Taxes incurred
as a result of the transactions contemplated by this Agreement.  The

25



 

Purchaser will provide the Seller with any applicable resale or other sales tax
exemption certificates on or prior to the Closing.

 

9.16 Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each party hereto shall be entitled to seek an injunction or
injunctions to prevent breaches of the provisions hereof and to specific
performance of the terms hereof, in addition to any other remedy at Law or in
equity.

 

9.17 Severability.  If any term, provision, agreement, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, agreements,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

 

[Remainder of page intentionally left blank]

 



26



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

PURCHASER:

SPORTSMAN’S WAREHOUSE, INC. 

By:/s/  Jon Barker
Name:  Jon Barker
Title:  Chief Executive Officer

SELLER:

DICK’S SPORTING GOODS, INC.

By: /s/  Lee J. Belitsky
Name:  Lee J. Belitsky
Title:  Executive Vice President, Chief Financial Officer

 

 



[Signature Page to Asset Purchase Agreement]



 

APPENDIX A

DEFINITIONS

1.Definitions.  The following terms shall have the following meanings for all
purposes of that certain Asset Purchase Agreement, dated as of September 28,
2019, entered into by and between Dick’s Sporting Goods, Inc., a Delaware
corporation, and Sportsman’s Warehouse, Inc., a Utah corporation (the
 “Agreement”). All section or schedule references herein are references to
sections and schedules of the Agreement:

“Affiliate” means as to any Person (a) any Person that directly or indirectly
controls, is controlled by, or is under common control with such Person, and
(b) any Person who is a director, officer, partner or principal of such Person
or of any Person that directly or indirectly controls, is controlled by, or is
under common control with such Person.  For purposes of this definition,
“control” of a Person shall mean the power, direct or indirect, to direct or
cause the direction of the management and policies of such Person whether by
ownership of voting stock, by Contract or otherwise.

“Base Amount” means, as to each Transferred Location, the amount set forth on
Exhibit A.2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Pittsburgh, Pennsylvania are authorized or
required by Law or executive order to close.

“Cash” means the cash held in tills, safes and petty cash.

“Closing Cash”  means the aggregate amount of actual cash held in tills in the
Transferred Locations,  on a store-by-store basis, as of the close of business
on the day immediately prior to the applicable Closing Date.

“Closing Statement”  means a written statement setting forth (a) the Base
Amount, (b) the Inventory Value and (c) the Closing Cash.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 601 et seq. of ERISA and Section 4980B of
the Code, and any similar state Law.

“Code”  means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Confidentiality Agreement” means that certain Mutual Confidentiality Agreement
by and between the Seller and Sportsman’s Warehouse Holdings, Inc., dated as of
June 12, 2019.

“Contract” means any written or oral agreement, contract, lease, license,
instrument, commitment or arrangement.

“DSG Name”  means any of the words “Dick’s Sporting Goods, Inc.” and “Field &
Stream”, in each case alone or in combination with other words.

“Employee Benefit Plan” means, with respect to the Seller Employees, any
“employee benefit plan” as such term is defined in Section 3(3) of ERISA and any
other employee benefit plan, program or arrangement of any kind sponsored or
maintained by the Seller or any ERISA Affiliate, or to which the Seller or any
ERISA Affiliate has any obligation to contribute or with respect to which the
Seller or any ERISA Affiliate has any Liability.

“Encumbrance” means any and all liens, encumbrances, charges, mortgages,
options, pledges, restrictions on transfer, security interests, claims,
hypothecations, easements, rights of way, encroachments or licenses.



 

A-1



 

“Environmental Laws” means all applicable Laws relating to pollution, Hazardous
Materials, and protection of human health and the environment including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, U.S.C. §9601 et seq. (“CERCLA”), the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. §6901 et seq., the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. §11001 et seq., the Clean Air Act, 42 U.S.C. §7401
et seq., the Federal Water Pollution Control Act, 33 U.S.C. §1251 et seq., the
Toxic Substance Control Act, 15 U.S.C. §2601 et seq., and the Safe Drinking
Water Act, 42 U.S.C. §300f et seq., the Occupational Safety and Health Act, and
any regulations, rules, ordinances adopted or publications promulgated pursuant
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means each entity that is treated as a single employer with
the Seller for purposes of Section 414 of the Code, or Section 4001(a)(14) or
4001(b) of ERISA.

“Fundamental Representations” means (a) with respect to the Seller, the
representations and warranties of the Seller contained in Section
‎3.1 (“Organization and Qualification”), Section ‎3.2 (“Binding
Obligation”), Section ‎3.8(a) (“Title to Purchased Assets”), Section 3.7
(“Leases”) and Section ‎3.11 (“Brokers”); and (b) with respect to the Purchaser,
the representations and warranties of the Purchaser contained in Section ‎4.1
(“Organization”), Section ‎4.2 (“Binding Obligation”), Section ‎4.5 (“Brokers”)
and Section ‎4.7 (Retail Operations).

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administration functions of or pertaining
to government, or any government authority, agency, department, board, tribunal,
bureau, commission or instrumentality of the United States, any state of the
United States, or any municipality or other political subdivision thereof or of
any other government in any jurisdiction, and any court, tribunal or
arbitrator(s) of competent jurisdiction, and any governmental or
non-governmental self-regulatory organization, agency or authority in any
jurisdiction.

“Hazardous Materials”  means (a) hazardous materials, hazardous substances,
extremely hazardous substances, toxic substances, hazardous wastes or words of
similar import as defined under any Environmental Laws; (b) petroleum, including
without limitation, crude oil or any fraction thereof; (c) any radioactive
material; (d) asbestos in any form or condition regulated under applicable
Environmental Laws; (e) polychlorinated byphenyls (“PCBs”) or PCB-containing
materials regulated under applicable Environmental Laws; and (f) any other
material, substance or waste to which liability or standards of conduct are
currently imposed under any Environmental Laws.

“Income Taxes” means any Tax based on or measured by reference to gross or net
income or receipts, and franchise, net worth, capital or other doing business
Taxes, including any interest, penalty or addition thereto, irrespective of
whether disputed.

“Indebtedness” means, with respect to any Person and without duplication,
(a) all indebtedness for borrowed money, including all accrued but unpaid
interest, penalties, fees and prepayment premiums, (b) all indebtedness owed
under any credit agreement or facility or evidenced by any note, debenture, bond
or similar instrument, (c) all capitalized lease obligations, (d) all
obligations issued or assumed as the deferred purchase price of assets, property
or services (including all obligations under any acquisition agreements for any
earn-out, note payable or other contingent payment), (e) all obligations
(whether fixed or contingent) to reimburse any bank or other Person in respect
of amounts paid or payable under a letter of credit or a line of credit and
(f) all guarantees of obligations of another Person of the type described in
clauses (a) through (e) of this definition.



 

A-2



 

“Indemnitor” means any party hereto from which any Indemnitee is seeking
indemnification pursuant to the provisions of this Agreement.

“Inventory Value” means the value for Inventory, as determined on a
store-by-store basis and set forth on Schedule ‎1.2(a).

“IRS” means the United States Internal Revenue Service.

“Law” means any federal, state, or local law (including common law), treaty,
statute, code, ordinance, rule, regulation, written Order or other requirement
or guideline of any Governmental Authority,  including any Order.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Loss” or “Losses”, in respect of any matter, means any actual out-of-pocket
loss,  Liability,  Tax,  cost, expense (including expenses of investigation),
judgment, settlement or damage arising out of or resulting from such matter,
including court costs and reasonable out-of-pocket fees of attorneys’ and other
professionals retained in connection with any legal proceeding.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that, individually or in the aggregate, (a) has had or would reasonably be
expected to have a material adverse effect on the assets, business, condition
(financial or otherwise), liabilities or results of operations of the stores at
the Transferred Locations, or (b) is reasonably likely to prevent or materially
impair or delay the ability of the Seller to consummate the transactions
contemplated hereby.

“Minimum Rent”  means, as to each Sublease for each Transferred Location, the
amount set forth on Exhibit A.3.

“Order” means any judgment, writ, decree, compliance agreement, injunction or
judicial or administrative order or legally binding determination from any
Governmental Authority.

“Permits” means any material permits, certificates, licenses, approvals,
registrations and authorizations.

“Permitted Encumbrances” means, (a) Encumbrances for Taxes, assessments and
other government charges not yet due and payable or which are being contested in
good faith by appropriate proceedings, (b) mechanics’, workmen’s, repairmen’s,
warehousemen’s, carriers’ or other similar Encumbrances (including Encumbrances
created by operation of Laws) for charges not yet due and payable or which are
being contested in good faith by appropriate proceedings, (c)  non-monetary
Encumbrances incurred in the ordinary course of the business that are not
material and do not adversely affect the title of, materially detract from the
value of or materially interfere with any present use of, the assets or
properties affected by such Encumbrance, (d) Encumbrances in respect of
easements, Permits, licenses, rights of way, restrictive covenants, reservations
or encroachments or defects or irregularities in, and other similar exceptions
to, title and any conditions with respect to real property or any other
condition that (i) would be disclosed by a physical inspection of the property,
a current survey, title report or other public record or (ii) does not have a
material adverse effect on the use of the Transferred Locations, (e) municipal
bylaws, development restrictions or regulations, facility costs, sharing and
servicing Contracts, and zoning, building or planning restrictions or
regulations, (f) Encumbrances in favor of any landlord of real property leased
by  the Seller, (g) Encumbrances created by any mortgage of any landlord of real
property leased by the Seller, (h) Encumbrances created by the acts of the
Purchaser and the Purchaser’s Affiliates, and (i) Encumbrances related to labor
performed, or on account of any material supplied, on or to the Transferred
Locations prior to Closing, as to which any lien is or legally can be asserted
against the

 

A-3



 

Seller’s leasehold interest in the Transferred Locations or the improvements
located thereon, provided the Seller shall, at its sole expense, promptly remove
and discharge of record, by bond or otherwise, any such liens filed against the
Transferred Locations in accordance with applicable Law, no later than fifteen
(15) Business Days after the Seller receives written notice of the filing of any
such lien.

“Person” means any individual, corporation (including any not for profit
corporation), general or limited partnership, limited liability partnership,
joint venture, estate, trust, firm, company (including any limited liability
company or joint stock company), association, organization, entity or
Governmental Authority.

“Post-Closing Period” means any taxable period (or portion thereof) beginning on
or after the Closing Date and the portion of the Straddle Period beginning on
and including the Closing Date.

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the day immediately prior to the Closing Date and the portion of the
Straddle Period ending on and including the day immediately prior to the Closing
Date.

“Private Label Inventory”  means any inventory, merchandise, finished goods,
packaging, labels or supplies related to any products sold, marketed or
distributed by the Seller under the “Field & Stream”, “Jawbone”, “Quest” labels.

“Representatives” means, with respect to any Person, any director, officer,
manager, agent, employee, general partner, member, stockholder, advisor or
representative of such Person.

“Schedule” means each Schedule to this Agreement delivered by any party hereto.

“Seller Employees” means all employees of the Seller employed exclusively at the
Transferred Locations immediately prior to the Closing.

“Seller Taxes”  means (a) any and all Income Taxes owed by the Seller or any of
its Affiliates for any period; (b) any and all Taxes relating to the Excluded
Assets or Excluded Liabilities for any period; (c) any and all Taxes of the
Seller related to the operations of the stores at the Transferred Locations or
the ownership of the Purchased Assets for any Pre-Closing Period; (d) any and
all Taxes of the Seller or any other Person by reason of being a member of a
consolidated, combined, unitary or affiliated group that includes the Seller or
any of its present or past Affiliates prior to the Closing (including liability
for Taxes under Section 1.1502-6(a) of the Treasury Regulations or any analogous
or similar state, local or foreign law or regulation), by reason of a Tax
sharing, Tax indemnity or similar agreement entered into by the Seller or any of
its present or past Affiliates prior to the Closing or by reason of transferee
or successor liability arising in respect of a transaction undertaken by the
Seller or any of its present or past Affiliates prior to the Closing;  and
(e) Seller’s share of any and all Transfer Taxes and other amounts pursuant to
Section ‎9.15.

“Seller’s Knowledge” or any similar phrase means the actual knowledge of any of
Herman Blatz, Kristen Boscarino, Debbie Victorelli or Stephen P. Miller and the
knowledge each such individual would have after reasonable investigation and
inquiry by such individual in their respective capacities with the Seller.

“Straddle Period” means any taxable year or period beginning on or before the
day immediately prior to the Closing Date and ending after the day immediately
prior to the Closing Date.

“Tax” or “Taxes”  means (a) all federal, state, county, local, municipal,
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer,

 

A-4



 

registration,  escheat, unclaimed property, value added, alternative or add-on
minimum, estimated, and other taxes, assessments, duties, levies, tariffs,
imposts, governmental impositions or similar charges of any kind whatsoever, (b)
all interest, penalties and additions imposed with respect to such
amounts, imposed by any Governmental Authority, whether disputed or not, and (c)
any obligations to indemnify or otherwise assume or succeed to the Tax liability
of any other Person, other than Contracts entered into in the ordinary course of
business where the principal purpose of such Contract is unrelated to Tax
Liability.

“Tax Contest” means any audit, investigation, claim, dispute or controversy
relating to Taxes.

“Tax Returns” means any report, declaration, return, information return or
statement, claim for refund, election, disclosure, certification, schedule,
estimate or other statement required to be supplied to a  Governmental Authority
in connection with Taxes,  including any schedule or attachment thereto, and
including any amendments thereof.

“Third Party Claim” means any claim or demand for which an Indemnitor may be
liable to an Indemnitee hereunder which is asserted by a third party.

“Transaction” means the transactions contemplated by this Agreement and the
other Transaction Documents.

“Transaction Documents” means this Agreement, the Transition Services Agreement,
the Bill of Sale, the Subleases and the other agreements, certificates
instruments and documents required to be delivered at the Closing.

“Transfer Taxes” means all sales, transfer, conveyance, stamp, documentary,
filing, recordation and other similar transfer Taxes, together with interest,
additions or penalties with respect thereto resulting from the transactions
contemplated by this Agreement and the agreements and contracts referenced in
this Agreement, including, without limitation, any Taxes owed or payable in
connection with any sales, use, value added, transfer, stamp, registration,
documentary, excise, real property transfer or gains, or similar Taxes incurred
as a result of the transactions contemplated by this Agreement.

“WARN Act” means Workers Adjustment and Retraining Notification Act.  

2. Definition Reference Table.  The definitions of the following terms can be
found in the section of this Agreement set forth opposite such term in the table
below.

Definitions

Reference Section

“Agreement”

Preamble

“Allocation Schedule”

Section ‎1.6

“Assumed Liabilities”

Section ‎1.3(a)

“Basket Amount”

Section ‎7.3(b)

“Bill of Sale”

Section ‎1.4(a)(iii)

“Books and Records”

Section ‎1.1(a)(iv)

“Cap”

Section ‎7.3(a)

“Claims Notice”

Section ‎7.4(b)

“Cut-Off Date”

Section ‎7.1

“Equitable Exceptions”

Section ‎3.2

“Excluded Assets”

Section ‎1.1(b)

“Excluded Liabilities”

Section ‎1.3(b)

“Fixed Assets”

Section ‎1.1(a)(iii)

“Indemnitee”

Section ‎7.2(b)

“Inventory”

Section ‎1.1(a)(ii)

“Leases”

Section ‎3.6

 

A-5



 

“Outside Date”

Section ‎8.1(b)

“Physical Inventories”

Section ‎3.8(b)

“Property Taxes”

Section ‎5.5(b)

“Purchase Price”

Section ‎1.2(a)

“Purchased Assets”

Section ‎1.1(a)

“Purchaser”

Preamble

“Purchaser Indemnitee”

Section ‎7.2(a)

“Purchaser Savings Plan”

Section ‎5.4(d)

“Purchaser’s Plans”

Section ‎5.4(b)

“Responsible Persons”

Section ‎5.3(c)

“Restrictive Covenants”

Section ‎1.6

“Seller”

Preamble

“Seller Indemnitee”

Section ‎7.2(b)

“Sublease”

Section ‎1.4(a)(iii)

“Subsequent Closing”

Section ‎5.11

“Tax Records”

Section ‎5.5(a)

“Transferred Employee”

Section ‎5.3(b)

“Transition Services Agreement”

Section ‎1.4(a)(ii)

 



 

A-6



 

EXHIBIT A.1

 

STORE LOCATIONS 

 

1.



Horseheads, NY

2.



Rochester, NY

3.



Washington, PA

4.



Altoona, PA

5.



Camp Hill, PA

6.



Greensboro, NC

7.



Asheville, NC

8.



Troy, MI

 

